DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 are pending 
Claims 1-12 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2021 and 03/09/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/641,643 filed on 03/12/2018 and PCT Application PCT/US2019/021750 filed on 03/12/2019.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 2017/0105956, as disclosed in IDS) in view of Spangler et al. (US 2011/0044981, as disclosed in IDS) and Shenzhen (CN 107469086, as disclosed in IDS).
Kaminski et al. teaches a method of preventing or treating a fibrotic lung disease comprising administering a thyroid hormone via inhalation (i.e. inhaler) (see abstract).  Kaminski et al. teaches that the thyroid hormone comprises T3 or T4 hormone (paragraph 0009).  Kaminski et al. teaches that the thyroid hormone is formulated as a dry powder blend (paragraph 0011).  Kaminski et al. teaches that the subject is a human and is further administered at least one additional agent that treats, prevents or reduces the symptoms of the fibrotic lung disease (paragraph 0011).  Kaminski et al. teaches administering to the subject at a frequency of about three times a day (paragraph 0011).
	Kaminski et al. does not teach a method of treating acute respiratory distress syndrome (ARDS) and does not teach administering a thyroid receptor (TR) β-agonist.
Spangler et al. is drawn towards methods and compositions for the treatment of pulmonary fibrotic disorders (see abstract).  Spangler teaches that “Exemplary pulmonary fibrotic disorders include idiopathic pulmonary fibrosis (IPF), interstitial pneumonia and acute respiratory distress syndrome (ARDS).” (paragraph 0011).
Shenzhen is drawn towards the use of thyroxine receptor analogs for the treatment of fibrotic lung disease (see abstract).  Shenzhen teaches the use of compound GC-1 in the treatment of fibrotic lung disease (pg. 14, paragraph 8).
It would have been obvious to one of ordinary skill in the art to treat ARDS by administering a thyroid hormone and a thyroid receptor (TR) β-agonist, as suggested by Spangler et al. and Shenzhen, and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat ARDS since Kaminski et al. teaches the treatment of fibrotic lung disease, which would include ARDS as taught by Spangler et al. (paragraph 0011), with a reasonable expectation of success absent evidence of criticality of the particular steps.
One of ordinary skill in the art would have been motivated to combine a thyroid hormone and a thyroid receptor (TR) β-agonist since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the limitation wherein administration of the at least one compound does not cause significant or undesirable cardiac stimulation, significant or undesirable blood lipid decrease, and/or significant or undesirable weight loss, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 8).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,913,819 in view of Spangler et al. (US 2011/0044981, as disclosed in IDS) and Shenzhen (CN 107469086, as disclosed in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite a similar method of treating fibrotic lung disease.  U.S. Patent No. 9,913,819 teaches a method of preventing or treating a fibrotic lung disease comprising administering a thyroid hormone via inhalation (i.e. inhaler) (claim 1).  U.S. Patent No. 9,913,819 teaches that the thyroid hormone comprises T3 or T4 hormone (claim 1).  U.S. Patent No. 9,913,819 teaches that the thyroid hormone is formulated as a dry powder blend (claim 11).  U.S. Patent No. 9,913,819 teaches that the subject is a human and is further administered at least one additional agent such as pirfenidone and nintadanib (claim 9).  U.S. Patent No. 9,913,819 teaches administering to the subject at a frequency of about three times a day (claim 10).
	U.S. Patent No. 9,913,819 does not teach a method of treating acute respiratory distress syndrome (ARDS) and does not teach administering a thyroid receptor (TR) β-agonist.
Spangler et al. is drawn towards methods and compositions for the treatment of pulmonary fibrotic disorders (see abstract).  Spangler teaches that “Exemplary pulmonary fibrotic disorders include idiopathic pulmonary fibrosis (IPF), interstitial pneumonia and acute respiratory distress syndrome (ARDS).” (paragraph 0011).
Shenzhen is drawn towards the use of thyroxine receptor analogs for the treatment of fibrotic lung disease (see abstract).  Shenzhen teaches the use of compound GC-1 in the treatment of fibrotic lung disease (pg. 14, paragraph 8).
It would have been obvious to one of ordinary skill in the art to treat ARDS by administering a thyroid hormone and a thyroid receptor (TR) β-agonist, as suggested by Spangler et al. and Shenzhen, and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat ARDS since Kaminski et al. teaches the treatment of fibrotic lung disease, which would include ARDS as taught by Spangler et al. (paragraph 0011), with a reasonable expectation of success absent evidence of criticality of the particular steps.
One of ordinary skill in the art would have been motivated to combine a thyroid hormone and a thyroid receptor (TR) β-agonist since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the limitation wherein administration of the at least one compound does not cause significant or undesirable cardiac stimulation, significant or undesirable blood lipid decrease, and/or significant or undesirable weight loss, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 8).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,792,265 in view of Spangler et al. (US 2011/0044981, as disclosed in IDS) and Shenzhen (CN 107469086, as disclosed in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite a similar method of treating fibrotic lung disease. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite a similar method of treating fibrotic lung disease.  U.S. Patent No. 10,792,265 teaches a method of preventing or treating a fibrotic lung disease comprising administering a thyroid hormone via inhalation (i.e. inhaler) (claim 1).  U.S. Patent No. 10,792,265 teaches that the thyroid hormone comprises T3 or T4 hormone (claim 2).  U.S. Patent No. 10,792,265 teaches that the thyroid hormone is formulated as a dry powder blend (claim 13).  U.S. Patent No. 10,792,265 teaches that the subject is a human and is further administered at least one additional agent such as pirfenidone and nintadanib (claim 11).  U.S. Patent No. 10,792,265 teaches administering to the subject at a frequency of about three times a day (claim 12).
	U.S. Patent No. 10,792,265 does not teach a method of treating acute respiratory distress syndrome (ARDS) and does not teach administering a thyroid receptor (TR) β-agonist.
Spangler et al. is drawn towards methods and compositions for the treatment of pulmonary fibrotic disorders (see abstract).  Spangler teaches that “Exemplary pulmonary fibrotic disorders include idiopathic pulmonary fibrosis (IPF), interstitial pneumonia and acute respiratory distress syndrome (ARDS).” (paragraph 0011).
Shenzhen is drawn towards the use of thyroxine receptor analogs for the treatment of fibrotic lung disease (see abstract).  Shenzhen teaches the use of compound GC-1 in the treatment of fibrotic lung disease (pg. 14, paragraph 8).
It would have been obvious to one of ordinary skill in the art to treat ARDS by administering a thyroid hormone and a thyroid receptor (TR) β-agonist, as suggested by Spangler et al. and Shenzhen, and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat ARDS since Kaminski et al. teaches the treatment of fibrotic lung disease, which would include ARDS as taught by Spangler et al. (paragraph 0011), with a reasonable expectation of success absent evidence of criticality of the particular steps.
One of ordinary skill in the art would have been motivated to combine a thyroid hormone and a thyroid receptor (TR) β-agonist since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the limitation wherein administration of the at least one compound does not cause significant or undesirable cardiac stimulation, significant or undesirable blood lipid decrease, and/or significant or undesirable weight loss, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 8).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629